DAVIS, Commissioner.
In this original proceeding under Ky. Constitution, Sec. 110, petitioner seeks an order directing Hon. H. O. Porter, presiding judge of the Clark Circuit Court, to rule upon a motion to vacate a judgment of conviction against petitioner. The motion to vacate was filed by petitioner pursuant to RCr 11.42.
By response, Judge Porter advises that the RCr 11.42 motion has been overruled by appropriate order entered November 23, 1964. Hence, it is not necessary to grant the relief sought, as the matter has become moot. Burton v. Tartar, Ky., 383 S.W.2d 127.
We call attention again to the imperative necessity that circuit courts furnish information concerning orders to movants in these cases. As announced in Kraus v. Ropke, Ky., 385 S.W.2d 162 (this day decided), the time for appeal from the ruling on the RCr 11.42 motion will not be deemed to commence until such notice is sent.
Mandamus is denied.